Exhibit 99.1 2 Experienced team driving successful transformation Significant upside from unique formula Core assets re-engineered for predictable growth from low risk inventory Conservative financial approach balances growth and returns Catalysts provide exciting opportunity to participate in new play entry Very attractive risk-reward profile for a company our size Trades at discount on valuation basis to companies with resource-basedbusiness model It’s a Great Time to Look at Rosetta 3 2009 Accomplishments
